DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Claims 48-60 have been presented for examination based on the RCE filed on 4/25/2022.
Substitute specification filed 4/11/2022 is considered and entered.
Claim 48-58 & 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph 
Claims 48-60 are rejected under 35 U.S.C. 101 .
Claims 48-49, 51-52, 54, 57, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8392091 B2 by Hebbale; Kumaraswamy V. et al, in view of NPL by Sayin et al. (“Performance and exhaust emissions of a gasoline engine using artificial neural network” circa 2006), further in view of NPL by L. Horrein et al (“Thermal Energetic Model of an Internal Combustion Engine for Simulation of a Thermal Vehicle” circa 2012).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of NPL by Hongli et al. ("Application of Oversampled A/D Converter in Low-cost Strapdown Inertial Navigation System," circa 2007).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of NPL by Nüesch et al. (“Optimal energy management for a diesel hybrid electric vehicle considering transient PM and quasi-static NOx emissions” circa 2014).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of NPL by Kang et al. (“Dynamic optimization of lean burn engine aftertreatment.” Circa 2001).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of Willard (GB 2,410,560 A).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of US PGPUB No. 20120297028 A1 by Das; Pranamesh et al.
This action is made Non-Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been electronically retrieved in this action.
Examiner Comment
Applicants are invited to request an interview before responding to this action to discuss rejection under 35 USC 101.

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.8-9:
The claims are rejected as being non-statutory under 35 U.S.C. 101. These grounds of rejection are traversed for the following reasons. It is submitted that the claims must be read as a whole in the determination of statutory subject matter under the USPTO guidelines. Claim 48 recites “A computer process for determining a quantity of pollutants from a vehicle. ..measuring at least one of the position, the altitude, and the speed of the vehicle using a geolocation system or a smart phone...determining the quantity of emission from the vehicle by use of the model of the aftertreatment of the exhaust gases from the internal combustion engine and emission of pollutants from the engine.” The claims determine real world pollutants emitted from a real vehicle. Therefore, the claimed invention is a real world process that happens inter alia to use numerous models instead of onboard devices carried by the vehicle.

The Examiner reasons that the determination of the quantity of emissions of pollutants from the vehicle by use of the model of the aftertreatment system...” reads on a pencil and paper implementation including the human mind and pencil and paper. Claim 48 specifically recites a computer process in which the aforementioned emission of pollutants is determined by the use of a model of the aftertreatment system. Claim 48 excludes paper and pencil determination of emission of pollutants. A person of ordinary skill in the art would not interpret claim 48 as suggested by the Examiner. Moreover, the claimed invention is limited to determination of pollutants involving operating vehicle in the context of a moving vehicle which has at least one of the position, altitude and speed measured by a geolocation system or a smart phone as claimed.

(Response 1) While applicants arguments are considered, the improvement is simply and application of mathematical concept/abstract idea. The application does not lead to improvement in technical field (e.g. reduction in pollutants). Various models disclosed are mathematical models which lead to computation of a number (pollutant in general) so do not disclose an improvement. Please see MPEP 2106.04(a)(2)I & III, 2106.05(a)(g) & (h). 
(Argument 2) Applicant has argued in Remarks Pg.:
The proposed combination of Hebbale et al. and Sayin et al would not yield claim 48 and the dependent claims. First, Hebbale et al do not model the emission of pollutants leaving the engine which is apparent from the drawings, determination of the torque and rating of an engine as 1S apparent from the drawings, do not model the pollutants leaving the engine as is apparent from the drawings, and do not predict emissions of pollutants and nor the quantity of emissions from the vehicle. Moreover, Sayin et al do not concern a model of the vehicle and do not consider the position, speed or altitude of the vehicle as is apparent from Figure 4, do not disclose an energetic model as recited and a model of pollutants leaving the engine, Sayin et al do not concern pollutants from an aftertreatment system, do not concern a model of a vehicle and do not consider a vehicle’s position, speed or altitude, and do not concern the quantity of pollutants from an engine of pollutants after leaving an aftertreatment system. 

(Response 2) New grounds of rejection using new prior art combination is used to address the energetic model. Arguments presented are moot in view of new grounds of rejection. 
(Argument 3) Applicant has argued in Remarks Pg.10:
None of the prior art determines the quantity of emission of pollutants from a vehicle at the output of an aftertreatment system including the construction of a model of the engine including an energetic model of pollutants leaving the engine.

(Response 3) Sayin teaches determining the quantity of emission of pollutants from the vehicle by use of the model of the aftertreatment system involving the exhaust gases from the internal combustion engine and the emission of the pollutants from the engine (Sayin: Fig.4 shows HC and CO quantities based on simulation, which are also compared to actual results in Section 6 and Fig.5).
(Argument 4) Applicant has argued in Remarks Pg.10-11:
….
Hebbale et al predicts emissions of pollutants and therefore does not consider the measurements from the moving vehicle and do not model the quantity the emission of pollutants leaving the engine so there is no basis why Hebbale et al would motivate a person of ordinary skill in the art to construct an engine model.

(Response 4) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., moving vehicle or real-time calculation or on-board instrumentation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim does not disclose a moving vehicle or real-time calculation or on-board instrumentation (See claim 58, but do not require real-time moving vehicle). Prior art combination may still teach this limitation, however is not given weight. Applicants argument are therefore not found to be persuasive. 
Claim Objections
Claim 48 objected to because of the following informalities:  
Claim 48 is a process for determining a quantity of emission of pollutants from a vehicle, however it is unclear where the preamble ends and where the limitations start (i.e. missing colon). Further the claim limitations do not have any punctuation marks in some places (like comma’s) for proper interpretation. Best effort is made to identify correct intent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48-58 & 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically claim 48 discloses:
48. (New) A computer process for of determining a quantity of emission of pollutants from a vehicle, the vehicle having an internal combustion engine and a system performing aftertreatment of the exhaust gases from the internal combustion engine obtaining at least one macroscopic parameter relating to design of the vehicle…

Its unclear if the claim is directed to a process or a system claim. The preamble appears to disclose both. The claim is therefore considered to be indefinite. 
Dependent claims 49-58 and 60 are rejected for not curing this deficiency, as a method claim cannot inherit from system claim as they are different statutory categories. 
Claim interpretation
Claim interpretation is made for purposes of art rejection that claim 48 is a method claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 48-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers performance of the limitation in the mind or by pencil and paper.
In reference to Claim(s) 48 & 59.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim 48 is directed to a process (See claim interpretation) and used as representative claim. Claim 59 would be rejectable likewise. Use of computer/cell phone in the ancillary1 and does not add to abstract idea concepts detailed below. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
A computer process for of determining a quantity of emission of pollutants from a vehicle, the vehicle having an internal combustion engine and a system performing aftertreatment of the exhaust gases from the internal combustion engine (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
constructing models of the system including: constructing a model of the vehicle2 connecting the position, altitude and speed of the vehicle to the torque and rating of the engine by using one of the at least one macroscopic parameter and by combining a model of dynamics of the vehicle and a model of the type of transmission3 of the vehicle, constructing a model of the engine4 connecting the torque and rating of the engine to the emission of pollutants from the engine by using one of at least one macroscopic parameter by an energetic model connecting the rating of the torque to temperatures and flow rates of fluids by combustion by use of at least one of the macroscopic parameter and a model of the pollutants leaving the engine, and constructing a model of the aftertreatment system5 connecting the emission of the pollutants from the engine to the emission of pollutants from the aftertreatment system by use of one of the at least one macroscopic parameter; (Mental Process/Mathematical concept - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas. The constructing does not disclose any specific way of constructing other than disclosing loose association between models. Even if it considered that models are well defined in the specification, they are disclosed as mathematical calculation. When the claim is given its broadest reasonable interpretation in light of the specification, these calculations are considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, and would be considered abstract idea under mathematical concepts. See MPEP 2106.04(a)(2)I(C).
determining the torque and the rating of the engine6 by using the model of the vehicle and the measurements of the position, altitude and speed of the vehicle; (Mental Process/mathematical concept - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas. Further if determining is considered as mathematical calculation this would also be considered as mathematical concept).
determining the emission of the pollutants leaving the engine7 by using the model of the engine, the torque and the rating of the engine; and (Mental Process/mathematical concept - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas. Further if determining is considered as mathematical calculation this would also be considered as mathematical concept).
determining the quantity of emission of pollutants8 from the vehicle by use of the model of the aftertreatment system involving the exhaust gases from the internal combustion engine and the emission of the pollutants from the engine. (Mental Process/mathematical concept - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas. Further if determining is considered as mathematical calculation this would also be considered as mathematical concept).
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
obtaining at least one macroscopic parameter relating to design of the vehicle, the at least one macroscopic parameter being chosen from a type of motorization, a certification standard, engine displacement, torque and rating of the internal combustion engine, maximum power and rating of the internal combustion engine, weight of the vehicle, type of transmission of the vehicle, type of the system for aftertreatment of the exhaust gases, type of fuel injection system, or architecture of an air loop of the internal combustion engine,…
measuring at least one of the position, the altitude and the speed of the vehicle using a geolocation system or a smart phone;
The steps of obtaining and measuring recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
including obtaining at least one macroscopic parameter relating to design of the vehicle, the at least one macroscopic parameter being chosen from a type of motorization, a certification standard, engine displacement, torque and rating of the internal combustion engine, maximum power and rating of the internal combustion engine, weight of the vehicle, type of transmission of the vehicle, type of the system for aftertreatment of the exhaust gas, type of fuel injection system, or architecture of an air loop of the internal combustion engine, amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept.  Further, the claim(s) recites the additional elements of a computer (computer process), at a high-level of generality (i.e. a generic computer performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  (see MPEP 2106.05(f)). 
Further, even if an energetic model is considered as an additional element, it is Well-Understood, Routine, Conventional Activity under MPEP 2106.05(d) as shown in NPL by Horrein (also used in art rejection below). 
The claim is therefore not considered as patent eligible.

In reference to Claim 49.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The limitation recites:
…comprising performing preprocessing of the measurements before the determination of the torque and the rating of the engine. This step is at best is mathematical calculation at high level of generality adding to algorithm defined in the claim and considered as mathematical concept and observation, evaluation, judgment, or opinion part of mental step.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The limitation is considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). This is akin to Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the field of use (e.g. electric power grid or to engine pollution estimation in this case), because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A..
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
comprising performing preprocessing of the measurements before the determination
amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.
In reference to Claim 50.	
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The limitation recites:
…wherein the preprocessing of the measurements is carried out by oversampling and filtering of the measurements.. This step is at best is mathematical calculation at high level of generality adding to algorithm defined in the claim and considered as mathematical concept and observation, evaluation, judgment, or opinion part of mental step. See MPEP 2106.4(a)(2)I(C) and 2106.4(a)(2)III.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The limitation is considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). This is akin to Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the field of use (e.g. electric power grid or to engine pollution estimation in this case), because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A..
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.The claim is not patent eligible.

In reference to Claim 51.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
wherein the at least one macroscopic parameter is acquired from at least one of a database and an interface with a user.
This limitation is recited at a high level of generality such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) in the context of the database and adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) in the context of data gathering. Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
the macroscopic parameters are acquired from at least one of a database and from an interface with a user, amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) in the context of the database and adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) in the context of data gathering and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 52.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The limitation recites:
wherein the vehicle model is constructed with a model of dynamics of the vehicle connecting at least one of the position, the altitude and the speed of the vehicle to estimated power of the engine by use of the at least one macroscopic parameter and the model of the transmission connecting the engine power to the rating and to the torque of the engine by use of the at least one macroscopic parameter. This step is at best is mathematical calculation at high level of generality adding to algorithm defined in the claim and considered as mathematical concept and observation, evaluation, judgment, or opinion part of mental step. See MPEP 2106.4(a)(2)I(C) and 2106.4(a)(2)III.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The limitation is considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). This is akin to Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the field of use (e.g. electric power grid or to engine pollution estimation in this case), because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A..
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.The claim is not patent eligible.

In reference to Claim 53.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The limitation recites:
wherein the model of emission of the pollutants from the engine is constructed by using a static model and a transient model connecting the temperatures and the flow rates of fluids to the emission of the pollutants from the internal combustion engine by using the at least one macroscopic parameter. This step is at best is mathematical calculation at high level of generality adding to algorithm defined in the claim and considered as mathematical concept and observation, evaluation, judgment, or opinion part of mental step. See MPEP 2106.4(a)(2)I(C) and 2106.4(a)(2)III.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The limitation is considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). This is akin to Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the field of use (e.g. electric power grid or to engine pollution estimation in this case), because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A..
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

In reference to Claim 54.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The limitation recites:
wherein the transient model corresponds to a corrective coefficient of the static model. This step is at best is mathematical calculation at high level of generality adding to algorithm defined in the claim and considered as mathematical concept and observation, evaluation, judgment, or opinion part of mental step. See MPEP 2106.4(a)(2)I(C) and 2106.4(a)(2)III.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The limitation is considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). This is akin to Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the field of use (e.g. electric power grid or to engine pollution estimation in this case), because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A..
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

In reference to Claim 55.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The limitation recites:
comprising constructing the model of aftertreatment by discretization of the aftertreatment system into slices and using efficiency of each slice. This step is at best is mathematical calculation (see claim 48 mapping of model of after treatment where it is shown to be a mathematical model) at high level of generality adding to algorithm defined in the claim (slicing is also considered as mathematical calculation/data analysis) and considered as mathematical concept and observation, evaluation, judgment, or opinion part of mental step. See MPEP 2106.4(a)(2)I(C) and 2106.4(a)(2)III.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The limitation is considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). This is akin to Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the field of use (e.g. electric power grid or to engine pollution estimation in this case), because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A..
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

In reference to Claim 56.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
wherein the emission of pollutants which are determined to be from the vehicle are stored in a database.
This limitation is recited at a high level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h) and as discussed in MPEP 2106.05(f) in the context of the database, adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) in the context of data gathering.  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and data gathering  as discussed in MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 57.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The limitation recites:
comprising choosing the emission of pollutants from at least one of nitrogen oxides, particulates, carbon monoxides and unburnt hydrocarbons. This limitation contributes to abstract idea of user mental process of observation, evaluation, judgment, or opinion. See MPEP 2106.04(a)(2)III. The claim does not recite any additional elements so that they do not integrate the abstract idea into a practical application or amount to significantly more.

In reference to Claim 58.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
wherein the emission of pollutants are displayed on one of a screen of a geolocation system, a cell phone, a dashboard of the vehicle or an Internet site. 
The limitation is recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). The limitation is akin to Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, as in Electric Power Group, LLC v. Alstom S.A.. No specific details of display or how it is displayed is claimed. Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) 
amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. Also displaying emission of pollutants are displayed on one of a screen is merely field of use of display technology. See MPEP 2106.05(h). The claim is not patent eligible.

In reference to Claim 60.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
comprising estimating one of ecological efficiency of a road infrastructure or a road traffic regulation. 
The limitation is recited at a high level of generality such that it amounts no more than  
adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and an idea of a solution. MPEP 2106.05(a) recites “The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.” Similarly in this case the for road infrastructure or a road traffic regulation … estimating one of ecological efficiency is idea of solution, without disclosing any specifics. This is therefore not an improvement in the technical/technological field. Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) 
amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(a)/(f) and cannot provide an inventive concept. The claim is not patent eligible.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 48-49, 51-52, 54, 57, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8392091 B2 by Hebbale; Kumaraswamy V. et al, in view of NPL by Sayin et al. (“Performance and exhaust emissions of a gasoline engine using artificial neural network” circa 2006), further in view of NPL by L. Horrein et al (“Thermal Energetic Model of an Internal Combustion Engine for Simulation of a Thermal Vehicle” circa 2012).
Regarding Claim 48
Hebbale et al. teaches a computer process for of determining a quantity of emission of pollutants from a vehicle, the vehicle having an internal combustion engine (Hebbale: Col.8:62-Col.9: showing use of general purpose computer executing the algorithms; Col. 6:22-24 "gasoline direct injection fueled internal combustion engine having a compression ratio of 12 was utilized" ) and a system performing aftertreatment of the exhaust gases from the internal combustion engine  (Hebbale: Col. 12:8-15 "enabling control of the aftertreatment system by monitoring properties of the exhaust gas flow at various points in the aftertreatment system.") obtaining at least one macroscopic parameter relating to design of the vehicle (Hebbale: Col. 9:17-34 "A hybrid control system, such as the hybrid control module, monitors the demanded vehicle speed and powertrain load requirements" where the hybrid control system is specific to hybrid vehicles, which is a type of motorization; torque being one of the macroscopic parameters), the at least one macroscopic parameter being chosen from a type of motorization (Hebbale: Col.10:56-61 disclosing diesel engine as type of motorization exemplified) , a certification standard, engine displacement, torque and rating of the internal combustion engine, maximum power and rating of the internal combustion engine, weight of the vehicle, type of transmission of the vehicle, type of the system for aftertreatment of the exhaust gases (Hebbale: Col.10:32-11:25) , type of fuel injection system, or architecture of an air loop of the internal combustion engine (Hebbale: In general Col. 9:17-34: " FIG. 2 schematically depicts a known hybrid powertrain, illustrating input torques applied from an engine and an electric machine, illustrating relationship between input torques and output torques applied across a transmission assembly, in accordance with the present disclosure….A hybrid control system, such as the hybrid control module, monitors the demanded vehicle speed and powertrain load requirements" where the hybrid control system is specific to hybrid vehicles, which is a type of motorization; Col.11:38-67 describing aftertreatment dependent on powertrain in certain operating ranges as 3D map; [0022] FIG. 6 schematically depicts a hybrid powertrain within a vehicle utilizing a 3D map device, in accordance with the present disclosure) , constructing models  (Hebbale : Col.12:1-13:2 showing prediction/utilizing the 3D map device, where the predictions are understood as runtime models the predict various aspects of the system; Col.14:6-52 showing how 3D Map device is used) of the system including: constructing a model of the vehicle connecting the position, altitude and speed of the vehicle (Hebbale: Col. 5:4-6 ""... Electronic means of tracking vehicle position and coordinating a position of a vehicle with geographic, road, traffic, or other information are known..." Where tracking is equivalent to measuring; Col.12:1-13:54) to the torque and rating of the engine by using one of the at least one macroscopic parameter  (Hebbale : Col.9:16-37 showing macroscopic parameters as torque and  rating of vehicle as relationships between input torque and output torque and showing relationship to demanded vehicle speed; Col.11: 58-67 showing connecting the route information (e.g. position) to torque) and by combining a model of dynamics of the vehicle9  (Hebbale: Col.11: 58-67 "...By using electronic devices as described above to monitor information about the environment surrounding a vehicle, a method can be utilized to predict vehicle travel including the vehicle's route and speed through the route, and in combination with other factors, for instance road slope or traffic light status, a prediction can be made regarding the engine speed and engine load likely to be demanded or experienced through the route. Vehicle operation, including vehicle speeds and likely output torque requirements through the route, can be utilized to plan operation of an aftertreatment system...." Here the dynamics are braking due to slope of traffic light is related to engine speed, load prediction utilizing the position, route etc.) and a model of the type of transmission of the vehicle, constructing a model of the engine  (Hebbale : Col.14:29-52 showing transmission 218 engine 230).
Hebbale does not explicitly teach connecting the torque and rating of the engine to the emission of pollutants from the engine by using one of at least one macroscopic parameter by an energetic model connecting the rating of the torque to temperatures and flow rates of fluids by combustion by use of at least one of the macroscopic parameter and a model of the pollutants leaving the engine.
Hebbale teaches constructing a model of the aftertreatment system connecting the emission of the pollutants from the engine to the emission of pollutants from the aftertreatment system by use of one of the at least one macroscopic parameter (Hebbale: Fig 4. displays the aftertreatment system related to the emissions from the engine and pollutants, Col. 7:61-8:23 "Exemplary aftertreatment device 43 is illustrated, connected to exhaust manifold 42 and transmitting exhaust gas flow through the exhaust gas system. Aftertreatment device43 can be optionally equipped with an aftertreatment sensor44, as shown. Aftertreatment sensor can monitor important 65parameters of aftertreatment device 43, for example, device temperature. Aftertreatment device 43 is used to manage properties and composition of the exhaust gas flow." where important parameters includes macroscopic parameters including aftertreatment system type, specifically see type of the system for aftertreatment of the exhaust gases (Hebbale: Col.10:32-11:25)); measuring at least one of the position, the altitude and the speed of the vehicle using a geolocation system or a smart phone (Hebbale: Col. 5:4-32 "... Electronic means of tracking vehicle position and coordinating a position of a vehicle with geographic, road, traffic, or other information are known. Monitoring such data is known as utilizing map preview information. A known and accessible electronic means to accomplish such data acquisition includes use of global position systems (GPS) in coordination with electronic maps, digital map software using means to track the movement of the vehicle, internet-based wireless-accessible data processing, vehicle to vehicle communications, and vehicle to infrastructure communications and other remote computing resources...."); determining the torque and the rating of the engine by using the model of the vehicle  (Hebbale : Col.9:17-37) and the measurements of the position, altitude and speed of the vehicle (Hebbale: Col. 5:4-32 showing measurements related to position etc.; Col.9: 31-35"... A hybrid control system, such as the hybrid control module, monitors the demanded vehicle speed and powertrain load requirements..."– notice they are correlated by e.g. speed and load requirements); determining the emission of the pollutants leaving the engine by using the model of the engine, the torque and the rating of the engine (Hebbale: Col.11:58-67 showing torque requirements for a specific engine, Col.12:1-67 determining based on all parameters temperature and emissions like NOx).
Sayin et al. teaches connecting the torque  (Sayin : Pg. 51 Fig.4 engine
torque (T) as input) and rating of the engine  (Sayin : Pg. 51 Fig.4 engine speed (n) as input) to the emission of pollutants from the engine  (Sayin : Pg. 51 Col.1-2 & Fig.4 "... The outputs from the ANN are the BSFC, BTE, CO and HC emissions, and the temperature of the exhaust gas (Texh)...." ) by using one of at least one macroscopic parameter  (Sayin : Pg.51 Col.1 Engine speed(n) as representing macroscopic parameter of engine rating)  (Sayin: Fig.4) . Sayin teaches determining the quantity of emission of pollutants from the vehicle by use of the model of the aftertreatment system involving the exhaust gases from the internal combustion engine and the emission of the pollutants from the engine (Sayin: Fig.4 shows HC and CO quantities based on simulation, which are also compared to actual results in Section 6 and Fig.5).
Hebbale and Saying do not specifically teach constructing a model of the engine connecting the torque and rating of the engine to the emission of pollutants from the engine by using one of at least one macroscopic parameter by an energetic model connecting the rating of the torque to temperatures and flow rates of fluids by combustion by use of at least one of the macroscopic parameter and a model of the pollutants leaving the engine. Emphasis here is that engine model is not based on Energetic model.
Horrein teaches constructing a model of the engine  (Horrein : See Abstract "... The objective of this paper is to develop an energetic dynamical description of a model of an Internal Combustion Engine....") connecting the torque and rating of the engine  (Horrein: Pg.981 Description B of Four Cylinder ICE (Internal Combustion Engine) Col.1 showing torque and engine rating (engine speed) See Pg.978 Section I Introduction "...With these descriptions, a lookup table for the
deduction of the fuel consumption in function of torque and speed is generally used...." ) to the emission of pollutants  (Horrein : Pg.981 Col.1 Fuel and exhaust Mass flow) from the engine by using one of at least one macroscopic parameter (Horrein: Pg.981 Col.1 engine rating (engine speed), swept volume as cylinder volume variation in Pg. 979 Col.1 Section 2) by an energetic model  (Horrein : Abstract "... The Energetic Macroscopic Representation (EMR) is used to organize the IC engine model. This energetic description will be coupled with the whole vehicle previously developed with EMR....") connecting the rating of the torque to temperatures and flow rates of fluids by combustion by use of at least one of the macroscopic parameter  (Horrein : Section II DESCRIPTION OF THE IC ENGINE USING EMR showing Pexh and Pmech associated to each other).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sayin to Hebbale. The motivation to combine would have been that the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28 "Reduction and management of such emissions in an exhaust aftertreatment system are desirable.")  of Hebbale et al. and the performance and exhaust emissions modeling with neural networks (Pg. 47:Section 1 "performance and exhaust emissions of an engine can be modelled using ANNs") of Sayin et al. in order to more accurately model emissions results (Sayin et al. Pg. 53:Section 7 "Comparisons of the ANN predictions and the experimental results demonstrate that engines using gasoline with various ONs can accurately be modelled using ANNs").
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Horrein to Hebbale-Sayin to design specifically design a dynamical Multiphysics description of the internal combustion engine using the Energetic Macroscopic Representation (EMR), not specifically addressed in Hebbale-Saying combination. Further motivation to combine would have been the Horrein & Hebbale-Sayin are analogous art to the instant invention in the field of prediction & aftertreatment of (HC/CO/NOx) exhaust emissions (Horrein: Introduction; Hebbale: Abstract; Sayin: Abstract).
Regarding Claim 49
Saying teaches the computer process as claimed in claim 48, comprising performing preprocessing of the measurements before the determination of the torque and the rating of the engine (Sayin et al. Pg. 51:Section 5 "70% of the data set was randomly assigned as the training set, while the remaining 30% was employed for testing the performance of the ANN predictions." Where this dropping and manipulation of data before use is seen as preprocessing).
Regarding Claim 51
Hebbale teaches the computer process as claimed in claim 48, wherein the at least one macroscopic parameter is acquired from at least one of a database and an interface with a user (Hebbale et al. Col. 3:37-38 "A control system monitors various inputs from the vehicle and the operator" where operator is the user and the various inputs include the macroscopic parameters; Col.8:62-9:16).
Regarding Claim 52
Hebbale teaches the computer process as claimed in claim 48, wherein the vehicle model is constructed with a model of dynamics of the vehicle connecting at least one of the position, the altitude and the speed of the vehicle to estimated power of the engine by use of the at least one macroscopic parameter (Hebbale et al. Col. 9:31-34 "A hybrid control system, such as the hybrid control module, monitors the demanded vehicle speed and powertrain load requirements" where the hybrid control system is specific to hybrid vehicles, which is a type of motorization, and the powertrain load includes the estimated power of the engine).
Saying teaches the model of the transmission connecting the engine power to the rating and to the torque of the engine by use of the at least one macroscopic parameter (Sayin et al. Pg. 53:Section 7 "The developed ANN was a three-layered utilizing the lower heating value of the gasoline, engine speed, engine torque and air inlet temperature as the input parameters. The ANN predictions for the performance and exhaust emissions of the tested gasoline engine yielded a good statistical performance with correlation coefficients in the range of 0.983–0.996" Where the macroscopic parameter is a gasoline type of motorization, involving engine torque and speed, which can be equated to engine torque and engine rating or horsepower).
Motivation to combine Hebbale and Sayin is as in the parent claim 48.
Regarding Claim 54
Nüesch teaches wherein the transient model corresponds to a corrective coefficient of the static model (Nüesch et al. Pg. 268:Section 3 "The overall correction applied to the quasi-static PM emission mass flow mPM,qs,k is limited to 3. Otherwise, unrealistically high emission predictions might occur" where this correction is related to the transient model).
Regarding Claim 57
Sayin teaches the computer process as claimed in claim 48, comprising choosing the emission of pollutants from at least one of nitrogen oxides, particulates, carbon monoxides and unburnt hydrocarbons (Sayin et al. Pg. 47:Section 1 "The experimental data from totally 96 test runs was used to train and test the ANN model for predicting the brake specific fuel consumption (BSFC), brake thermal efficiency (BTE), the emissions of carbon monoxide (CO) and unburned hydrocarbon (HC), and the exhaust gas temperature of the engine.").
Regarding Claim 59
The combination of Hebbale, Sayin and Horrein teaches the computer program product downloadable from a communication network stored by a non transient readable tangible medium which is executed by a processor or a server comprising executing non-transient program code instructions which implement the process of claim 48 (Hebbale/Sayin/Horrein: as mapped in claim 48 above) , when the program is executed by a computer or on a cell phone  (Hebbale: Col.8:62-9:16 showing the algorithm executed on a computer and stored on non-volatile memory).
Regarding Claim 60 
Hebbale teaches the use of the process as claimed in claim 48, comprising estimating one of ecological efficiency of a road infrastructure or a road traffic regulation (Hebbale et al. Col. 5:17-24 "... traffic conditions for various stretches of road, including real-time evaluations of congestion, signals sent from cooperating vehicles experiencing traffic, analysis of cellular phone patterns in other cars, predictions based upon likely rush hour traffic or sporting event traffic; road slopes; road curvature; location and status of traffic lights, signals, construction zone markers, speed bumps, or other traffic direction indicators impacting vehicular travel"...").
----- This page is left blank after this line -----





Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of NPL by Hongli et al. ("Application of Oversampled A/D Converter in Low-cost Strapdown Inertial Navigation System," circa 2007).
Regarding Claim 50
Teachings of Hebbale, Sayin and Horrein are shown in the parent claim 49.
Hebbale, Sayin and Horrein do not explicitly teach the limitation of this claim.
Hongli teaches the computer process as claimed in claim 49, wherein the preprocessing of the measurements is carried out by oversampling and filtering of the measurements (Hongli et al. Pg. 4-668 "Using the oversampled ADC, the samples are integrated by the digital integral filter during the output update cycles." Where this oversampling and filtering of data is done during the preprocessing stage.).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the A/D converter used in the context of navigational systems (Pg. 4-665) of Hongli et al. and the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28) of Hebbale et al. as modified above. One of ordinary skill in the art would have motivation to combine these references in order to reduce the cost of data acquisition (Hongli et al. Pg. 3-665).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of NPL by Nüesch et al. (“Optimal energy management for a diesel hybrid electric vehicle considering transient PM and quasi-static NOx emissions” circa 2014).
Regarding Claim 53
Teachings of Hebbale, Sayin and Horrein are shown in the parent claim 48.
Hebbale & Sayin teach connecting the temperatures and the flow rates of fluids to the emission of pollutants from the internal combustion engine by using at least one macroscopic parameter. (Hebbale et al. Col. 6:37-44 "The engine block preferably includes coolant passages through which engine coolant fluid passes. A coolant temperature sensor, operable to monitor temperature of the coolant fluid, is located at an appropriate location, and provides an input to the control system useable to control the engine. The engine preferably includes known systems including an external exhaust gas recirculation ('EGR') valve and an intake air throttle valve (not shown)." Where the macroscopic parameter is the EGR and the coolant temperature and flow rate is taken into account)
Hebbale, Sayin and Horrein do not explicitly teach wherein the model of emission of the pollutants from the engine is constructed by using a static model and a transient model connecting the temperatures and the flow rates of fluids to the emission of the pollutants from the internal combustion engine by using the at least one macroscopic parameter (Emphasis on the bolded limitations).


Nüesch et al. teaches the computer process as claimed in claim 48, wherein the model of emission of the pollutants from the engine is constructed by using a static model and a transient model (Nüesch et al. Pg. 267:Section 1 "One method takes into account only quasi-static PM and NOx emissions, while the second method takes into account transient PM emissions and quasi-static NOx emissions. For both methods, the relative weights of fuel consumption, PM emissions, and NOx emissions are varied to study their trade-offs for a hybrid electric vehicle on the MVEG-95homologation cycle." Where a quasi-static model and transient model is used to contribute to an emissions or pollutant model).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the energy management system for hybrid vehicles (Pg. 267:§2) of Nüesch et al. and the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28) of Hebbale et al., as modified above. One of ordinary skill in the art would have motivation to combine these references in order to achieve lower emission levels (Pg. 271:§4.1.3 " For example, the lowest achievable PM emission level predicted by the dynamic PM model, compared to the static prediction, has increased by 25%”).
----- This page is left blank after this line -----

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of NPL by Kang et al. (“Dynamic optimization of lean burn engine aftertreatment.” Circa 2001).
Regarding Claim 55
Teachings of Hebbale, Sayin and Horrein are shown in the parent claim 48.
Hebbale, Sayin and Horrein do not explicitly teach the limitation of this claim.
Kang teaches the computer process as claimed in claim 48, comprising constructing the model of aftertreatment by discretization of the aftertreatment system into slices and using efficiency of each slice (Kang et al.Pg. 153:Section 3 "A model of the combined engine and emissions systems, discretized for numerical optimization" where the emissions systems involves the aftertreatment system shown in Fig. 1 and is sliced by parameters such as throttle position, fuel mass flow rate, spark timing and EGR rate).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the powertrain design (Pg. 153:§1) of Kang et al. and the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28) of Hebbale et al., as modified above. One of ordinary skill in the art would have motivation to combine these references in order to more rapidly design powertrain components in a vehicle (Kang et al. Pg. 153:§1 "method for rapidly generating approximate solutions; a simple case is analyzed to show that the method can potentially produce near optimal solutions”).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of Willard (GB 2,410,560 A).
Regarding Claim 56
Teachings of Hebbale, Sayin and Horrein are shown in the parent claim 49.
Hebbale, Sayin and Horrein do not explicitly teach the limitation of this claim.
Willard teaches the computer process as claimed in claim 48, wherein the emission of pollutants which are determined to be from the vehicle are stored in a database (Willard Pg. 7:28-31 "The remote terminal may also store the vehicle emissions for subsequent analysis, along with the driving style of the driver, routes travelled, etc. such that the usage of the vehicle can be monitored and appropriate feedback passed on to the driver. " where this emissions data is stored in a database for future use).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the onboard vehicle emissions measurement system (¶57) of Willard and the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28) of Hebbale et al., as modified above. One of ordinary skill in the art would have motivation to combine these references in order to increase vehicle performance (Willard Pg. 1:25-26 "This may be desirable as increased performance can be obtained from the vehicle if emissions are deliberately degraded”).


Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al, in view of Sayin et al., in view of Horrein et al , further in view of US PGPUB No. 20120297028 A1 by Das; Pranamesh et al.
Regarding Claim 58
Teachings of Hebbale, Sayin and Horrein are shown in the parent claim 48.
	Sayin teaches "... The outputs from the ANN are the BSFC, BTE, CO and HC
emissions, and the temperature of the exhaust gas (Texh)....".
Hebbale, Sayin and Horrein do not explicitly teach the limitation of this claim, i.e. displaying the outputs.
Das teaches the computer process as claimed in claim 48, wherein the emission of pollutants are displayed on one of a screen of a geolocation system, a cell phone, a dashboard of the vehicle or an Internet site  (Das: Abstract & Fig.2 [0080][0093] showing displaying pollution data on cell-phone and internet) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Das to Sayin. The motivation to combine would have been that Saying generates the output to include various pollutants and it would be beneficial to see the outputs on a display by the end user in real time as shown by Das (Das: [0029][0030]). Further motivation to combine would be that Hebbale, Sayin, Horrein and Das all are analogous art to the instant invention to compute and record the pollution data so that pollution can be assessed in real time and most efficient action can be taken.


Relevant Prior Art of Record
NPL by Matthew Barth et al (“Development of a Comprehensive Modal Emissions Model” circa 2000). Barth teaches a computer process for of determining a quantity of emission of pollutants from a vehicle (Barth: Pg.119:1-6 "... The complete modal emissions model is composed of six modules, as indicated by the six square boxes in Figure 4.1: 1) engine power demand; 2) engine speed; 3) fuel/air ratio; 4) fuel-rate; 5) engine-out emissions; and 6) catalyst pass fraction. The model as a whole requires two groups of input (rounded boxes in Figure 4.1): A) input operating variables; and B) model parameters. The output of the model is tailpipe emissions and fuel consumption...."), the vehicle having an internal combustion engine  (Barth : Pg.159 Table 4.7 showing diesel engine modelled emissions) and a system performing aftertreatment of the exhaust gases from the internal combustion engine obtaining at least one macroscopic parameter relating to design of the vehicle, the at least one macroscopic parameter being chosen from a type of motorization, a certification standard, engine displacement, torque and rating of the internal combustion engine, maximum power and rating of the internal combustion engine, weight of the vehicle, type of transmission of the vehicle, type of the system for aftertreatment of the exhaust gases, type of fuel injection system, or architecture of an air loop of the internal combustion engine (Barth : Pg.144 Table 4.2). Barth does not teach details of aftertreatment, energetic model or modeling based on position, altitude and speed of the vehicle.

    PNG
    media_image1.png
    771
    679
    media_image1.png
    Greyscale


Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, July 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2)IIIC “A Claim That Requires a Computer May Still Recite a Mental Process. “ & “D. Both Product and Process Claims May Recite a Mental Process”
        2 Model of the vehicle disclosed in specification ¶[0096]-[0110] showing a mathematical model based on fundamental principle of dynamics
        3 Model of the type of transmission disclosed in specification ¶[0106]-[0107] also is mathematical model/ calculation obtained in particular from nomograms provided by the manufacturer.
        4 Model of the Engine disclosed in specification ¶[0111]-[0127] showing it also is based on by combination of an energetic model and a model of pollutants leaving the engine. The energetic model is a mathematical calculation (e.g. See prior Horrein). The pollutant models are mathematical models based on experimental data (see ¶[0127])
        5 Model of the Aftertreatment System disclosed in specification ¶0133]-[0143] which also is mathematical calculation/model based on manufacturer mappings (See ¶0143]).
        6 Determining the torque and the rating of the engine as disclosed in specification ¶[0108]-[0109] at least as mathematical calculation.
        
        7 Emission of the pollutants leaving the engine as disclosed in specification ¶[0132] at least as mathematical calculation.
        8 Determining the quantity of emission of pollutants as disclosed in specification ¶[0142] is a mathematical calculation.
        9 Specificaiton [0098]… The model of the dynamics of the vehicle connects the position and/or the speed and/or the altitude of the vehicle to the estimated power of the vehicle by means of at least one macroscopic parameter, for example the weight of the vehicle, the type of transmission, the dimensions of the wheels.